Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of moving mechanism:

Species I: exemplified by Figures 6-12
Species II: exemplified by Figures 13-18

 The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 7-8, and 12-13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with Thomas Spinelli on November 9, 2021, a provisional election was made without traverse to prosecute the invention of species II, claims 5-6, 10-11, and 15-16, along with generic claims 1-3, 7-8, and 12-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 9, and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 is objected to because of the following informalities:  as to claim 2, “insertion portion that being” should be –insertion portion that is being”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 8, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, term “the central axis” (both occurrences) lacks antecedent basis.
As to claim 8, term “the central axis” (both occurrences) lacks antecedent basis.
As to claim 11, term “the predetermined axis  (both occurrences) lacks antecedent basis.
As to claim 13, term “the central axis” (both occurrences) lacks antecedent basis
As to claim 16, term “the predetermined axis”  (both occurrences) lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“moving mechanism” in claims 1-3, 7-8 and 12-13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 7-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zorn et al. (US 2014/0378761, hereinafter “Zorn”).
As to claim 1, Zorn discloses a medical system comprising: 
a medical device (elongate medical instrument 5, Figs.1A,1B) having an insertion portion (not individually enumerated but shown by 5 extending to distal end 5’, Fig.1B); 
an over-tube (elongate body 23, Figs.1A,1B) configured to receive the insertion portion of the medical device so as to be inserted into a body of a patient (body 23 receives 5 from proximal end to distal end 5’, Fig.1B); and 
a console (not shown but operating room equipment to which attachment elements 20,28’ are attached, [0054],[0076]) having a first connector (attachment element 20) attached to the medical device (attachment element 20 is attached to medical instrument 5 via support structure 
wherein the over-tube having: 
a tubular main body (distal end 23’ of elongate body, Fig.1B), and 
a proximal-end portion (proximal end of elongate body 23, near insertion ports 24’, that extends through attachment means 27, Fig.1B) being coupled to the tubular main body (Fig.1B), 
wherein the proximal-end portion having: 
a tubular member (tubular proximal end of elongate body near insertion ports 24’) having an insertion port (insertion port 24’) for receiving the insertion portion of the medical device therethrough ([0064]),
a base portion (proximal end of support structure 28) being coupled to the second connector (proximal end of support structure 28 is coupled to attachement element 28’, Fig.1B), and 
a moving mechanism (distal end of support structure 28, including the joints that allow for at least 6 degrees of freedom, [0055]-[0056]) coupled to both the tubular member (distal end of support structure 28 is coupled to the proximal end of the elongate body 23 via attachment means 27, Figs.1A,1B) and the base portion (distal end of support structure 28 is coupled to proximal end of such structure, Figs.1A,1B), the moving mechanism being configured to cause the tubular member to move with respect to the second connector such that the tubular member has two or more degrees of freedom with respect to the second connector (support structure 28 has at least 6 degrees of freedom, [0055]-[0056]1).


	As to claim 3, wherein the base portion configured to form part of the moving mechanism by being connected to the second connector such that the base portion is turned about a predetermined axis with respect to the second connector (the proximal end of the support structure 28 is part of the entire support structure and is connected to the attachment element 28’ via a joint, Fig.1B, which would provide rotation about an axis).
	As to claim 7, Zorn discloses a medical over-tube used within an elongated medical device comprising: 
a tubular main body (distal end 23’ of elongate body, Fig.1B) configured to receive an insertion portion of the elongated medical device (medical device 5,5’ inserted therethrough, Fig.1B); and 
a proximal-end portion (proximal end of elongate body 23, near insertion ports 24’, that extends through attachment means 27, Fig.1B) coupled to the tubular main body (as shown in Fig.1B), wherein the proximal-end portion comprising: 

a base portion (proximal end of support structure 28) coupled to an instrument different from the elongated medical device (proximal end of support structure 28 is coupled to attachment element 28’, Fig.1B, which allows it to be coupled to operating room equipment, [0054],[0076]), and 
a moving mechanism (distal end of support structure 28, including the joints that allow for at least 6 degrees of freedom, [0055]-[0056]) coupled to both the tubular member (distal end of support structure 28 is coupled to the proximal end of the elongate body 23 via attachment means 27, Figs.1A,1B) and the base portion (distal end of support structure 28 is coupled to proximal end of such structure, Figs.1A,1B), the moving mechanism being configured to cause the tubular member to move with respect to the base portion such that the tubular member has two or more degrees of freedom with respect to the base portion (support structure 28 has at least 6 degrees of freedom, [0055]-[0056]2).
As to claim 8, the tubular member configured to support the elongated medical device such that the elongated medical device being turned about the central axis thereof (the medical instrument 5 is able to translate and rotate within the channel of the over-tube, [0017],[0033]), and the moving mechanism configured to turn the tubular member about two axes, the two axes are perpendicular to the central axis of the elongated medical device which is inserted in the tubular member (provided with a ball joint for attaching the support structure 28 with attachment means 27 ([0056], ball joint shown in Figs.1A,1B), such joint would allow for rotation about X, 
	As to claim 12, Zorn discloses a medical device adapter for connecting a medical device to a chassis, the medical device adapter comprising: 
a tubular member (tubular proximal end of elongate body near insertion ports 24’) configured to receive the insertion portion of a medical device therethrough ([0064]), 
a base portion (proximal end of support structure 28) detachably coupled to the chassis with one or more degrees of freedom (proximal end of support structure 28 is coupled to attachment element 28’, Fig.1B, via a joint which will provide at least one degree of freedom); and 
a moving mechanism (distal end of support structure 28, including the joints that allow for at least 6 degrees of freedom, [0055]-[0056]) coupled to both the tubular member (distal end of support structure 28 is coupled to the proximal end of the elongate body 23 via attachment means 27, Figs.1A,1B) and the base portion (distal end of support structure 28 is coupled to proximal end of such structure, Figs.1A,1B), the moving mechanism being configured to cause the tubular member to move with respect to the base portion such that the tubular member has two or more degrees of freedom with respect to the base portion (support structure 28 has at least 6 degrees of freedom, [0055]-[0056]3).
	As to claim 13, the tubular member configured to support the medical device such that the medical device being turned about the central axis thereof (the medical instrument 5 is able to translate and rotate within the channel of the over-tube, [0017],[0033]), and the moving mechanism configured to turn the tubular member about two axes, the two axes are .

Allowable Subject Matter
Claims 5-6, 10-11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6554793 B1	Pauker; Fritz et al.
US 20110152609 A1	Trusty; Robert M. et al.
US 20120118088 A1	Smith; Paul et al.
US 20130165908 A1	Purdy; Craig et al.
US 20070167682 A1	Goldfarb; Eric et al.
US 20050234297 A1	Devierre, Jacques et al.
US 20050234294 A1	Saadat, Vahid et al.
US 4854301 A	Nakajima; Shigeru
US 6451027 B1	Cooper; Thomas G. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although paragraphs [0055]-[0056] refer to support structure 3, it is clear that support structure 28 is identical and includes the same features.
        2 Although paragraphs [0055]-[0056] refer to support structure 3, it is clear that support structure 28 is identical and includes the same features.
        3 Although paragraphs [0055]-[0056] refer to support structure 3, it is clear that support structure 28 is identical and includes the same features.